Citation Nr: 0217969	
Decision Date: 12/12/02    Archive Date: 12/18/02

DOCKET NO.  02-01 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for lung cancer, 
claimed as secondary to exposure to ionizing radiation.

2.  Entitlement to service connection for loss of 
pancreas, claimed as secondary to exposure to ionizing 
radiation.

3.  Entitlement to service connection for cardiovascular 
disability, asserted as aortic resection and bad heart, 
claimed as secondary to exposure to ionizing radiation.

4.  Entitlement to service connection for stomach 
problems, claimed as secondary to exposure to ionizing 
radiation.

5.  Entitlement to service connection for bile duct 
problems, claimed as secondary to exposure to ionizing 
radiation.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran retired in August 1963 after more than twenty 
years of active duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, that denied the veteran's 
claims of service connection for lung cancer; loss of 
pancreas; aortic resection and bad heart (cardiovascular 
disability); stomach problems; and bile duct problems, 
each claimed as secondary to in-service exposure to 
ionizing radiation.  The veteran perfected a timely appeal 
of this determination to the Board.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  The veteran participated in OPERATION CROSSROADS, a 
1946 nuclear test series, and is a "radiation-exposed 
veteran."

3.  The veteran did not serve in or travel to or through 
Vietnam during his periods of active service.

4.  Lung cancer was first shown many years after service, 
and is not related to radiation exposure in service.

5.  There is no causal relationship between the veteran's 
pancreas problems, which were first shown many years after 
service, and any incident of service, including the 
ionizing radiation to which he was exposed during service.

6.  There is no causal relationship between the veteran's 
cardiovascular problems, including an aortic resection or 
bad heart, which were first shown many years after 
service, and any incident of service, including the 
ionizing radiation to which he was exposed during service.

7.  There is no causal relationship between the veteran's 
bile duct problems, which were first shown many years 
after service, and any incident of service, including the 
ionizing radiation to which he was exposed during service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for 
lung cancer, effective March 26, 2002, have been met.  38 
U.S.C.A. §§ 1101, 1110, 1112 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

2.  The criteria for establishing service connection for 
lung cancer, prior to March 26, 2002, have not been met.  
38 U.S.C.A. §§ 1101, 1103, 1110, 1112, 1116 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.300, 3.303, 3.307, 3.309, 
3.311 (2002).

3.  The veteran's loss of pancreas was not incurred in or 
aggravated by active service, nor may its incurrence 
during service be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.311 (2002).

4.  The veteran's cardiovascular disability, including his 
aorta resection and bad heart, was not incurred in or 
aggravated by active service, nor may its incurrence 
during service be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.311 (2002).

5.  The veteran's stomach problems were not incurred in or 
aggravated by active service, nor may their incurrence 
during service be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.311 (2002).

6.  The veteran's bile duct problems were not incurred in 
or aggravated by active service, nor may their incurrence 
during service be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.311 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 
Supp. 2001)) redefined VA's duty to assist a veteran in 
the development of a claim.  Guidelines for the 
implementation of the VCAA that amended VA regulations 
were published in the Federal Register in August 2001.  66 
Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  
The Board finds that all relevant evidence has been 
obtained with regard to the veteran's claims of service 
connection for lung cancer; loss of pancreas; 
cardiovascular disability, including aorta resection and 
bad heart; stomach problems; and bile duct problems, and 
that the requirements of the VCAA have in effect been 
satisfied.

In April 1999, the veteran filed claims seeking service 
connection for each of these disabilities on the basis 
that they were secondary to his exposure to ionizing 
radiation stemming from his participation in OPERATION 
CROSSROADS, and in September 2000 the RO contacted the 
Defense Threat Reduction Agency (DTRA) to confirm his 
participation and obtain a radiation dose estimate.  In 
further compliance with regulatory requirements, in 
February 2001, the RO sought an opinion from VA's Chief 
Public Health and Environmental Hazards Officer to obtain 
an assessment as to the etiology of this condition, which 
was obtained in March 2001, as well as Acting Director of 
VA Compensation and Pension Service, which was received 
later that same month.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  

In addition, the veteran and his representative have been 
provided with a January 2002 statement of the case (SOC) 
that discusses the pertinent evidence, and the laws and 
regulations related to the claim, and essentially notified 
them of the evidence needed by the veteran to prevail on 
the claims and of the evidence needed to substantiate his 
claims, and offered to assist him in obtaining any 
relevant evidence.  This SOC gave notice of what evidence 
the appellant needed to submit and what evidence VA would 
try to obtain.  There is no identified evidence that has 
not been accounted for and the veteran's representative 
has been given the opportunity to submit written argument.  

Under the circumstances, the Board finds that the veteran 
has been provided with adequate notice of the evidence 
needed to successfully prove his claims and that there is 
no prejudice to him by appellate consideration of these 
claims at this time, without a prior remand of the case to 
the RO for providing additional assistance to the veteran 
in the development of his claim as required by the VCAA, 
or to give the representative another opportunity to 
present additional evidence and/or argument.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the 
extensive record on appeal demonstrates the futility of 
any further evidentiary development and that there is no 
reasonable possibility that further assistance would aid 
him in substantiating his claims.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of these 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

II.  Background

As noted above, the veteran retired in August 1963 after 
more than twenty years of active duty, and during his 
military service, he participated in OPERATION CROSSROADS.  
In addition, although his DD Form 214 shows that he had 
foreign service of two years, eleven months and fourteen 
days, he was not awarded the Vietnam Service Medal, and a 
careful review of his service personnel records indicates 
that he did not serve in Vietnam; indeed, the veteran does 
not report otherwise.

The veteran filed these claims seeking service connection 
in April 1999 on the basis that he had each disability as 
a consequence of his in-service exposure to ionizing 
radiation.  In support, the veteran submitted medical 
evidence, dated in the 1990s, showing that the veteran was 
initially diagnosed as having large cell undifferentiated 
carcinoma of the lung (lung cancer) in September 1998; 
these records also indicate that he was diagnosed as 
having pancreas problems; cardiovascular disability, 
including coronary artery disease and angina; stomach 
problems; and bile duct problems.  In addition, a November 
1998 record reflects that the veteran had a 35-pack-year 
smoking history, and that he had quit smoking "over 10 
years ago."

In an August 1999 letter, the RO requested that the 
veteran submit evidence regarding, among other things, his 
history of exposure to known carcinogens, his family 
history of having cancer, his smoking history, and his 
history of in-service exposure to radiation.  Later that 
same month, the veteran responded that he had participated 
in OPERATION CROSSROADS.

In September 2000, the RO wrote to the DTRA and provided 
it with the veteran's pertinent information in an effort 
to confirm the veteran's participation in OPERATION 
CROSSROADS and obtain a radiation dose estimate.  In a 
response, dated in December 2000, the DTRA confirmed that 
the veteran was a participant in OPERATION CROSSROADS.  In 
addition, the DTRA provided a radiation dose estimate for 
the veteran, and concluded that he received 0.54 rem from 
aircraft inspection and maintenance activities in 
conjunction with the post-ABLE period activities and 0.7 
rem in conjunction with post-BAKER activities, including 
the return flight to Roswell AAF.  The DTRA indicated that 
these values were the upper bounds, and they reported that 
the combined total upper bound for his external dose 
assessment was 0.7 rem.  In addition, the DTRA determined 
that the (50 year) internal total dose equivalent to his 
lungs was 0.07 rem.

In accordance with regulatory requirements, in February 
2001, the RO forwarded the case to the Director of 
Compensation and Pension Service.  In doing so, the RO 
noted that the veteran was asserting claims of service 
connection for lung cancer, loss of pancreas, 
cardiovascular disability, including aorta resection and 
bad heart, stomach problems, and bile duct problems; that 
he participated in OPERATION CROSSROADS; and the veteran's 
pertinent personal history, including the radiation dose 
estimate.  Later that same month, the Acting Director of 
Compensation and Pension Service forwarded the information 
to the Under Secretary For Health, and requested that the 
veteran's records be reviewed and an opinion provided 
regarding whether it is likely, unlikely or as likely as 
not that his lung cancer resulted from his in-service 
exposure to radiation.

In a March 2001 memorandum, the Chief Public Health and 
Environmental Hazards Officer responded to a request for 
review of the veteran's record by noting that the 
veteran's external exposure to doses of ionizing radiation 
during service had an upper bound of 0.7 rem and his 
internal 50-year committed dose equivalent was less than 
0.1 rem of ionizing radiation.  The physician, citing the 
Committee on Interagency Radiation Research and Policy 
Coordination (CIRRPC) Science Panel Report Number 6, 1988, 
page 29, reported that exposure to 4.8 rads or less at age 
21 provided a 99 percent credibility that there was no 
reasonable possibility that it was as likely as not that 
the veteran's lung cancer was related to ionizing 
radiation.  In doing so, the physician stated that the 
screen dose for an individual, other than a known, regular 
smoker was used because the veteran was reported to have 
stopped smoking five or more years before being diagnosed 
as having lung cancer.  In addition, the physician 
indicated that information in Health Effects of Exposure 
to Low Levels of Ionizing Radiation (BEIR V), 267-78 
(1990), modified this estimate somewhat, but probably not 
below a calculated value of 4 rads for nonsmokers.  The 
physician concluded that it was unlikely that the 
veteran's lung cancer could be attributed to exposure to 
ionizing radiation in service.

In a March 2001 letter, the Acting Director of the VA 
Compensation and Pension Service agreed with the medical 
opinion from the Under Secretary for Health.  The Acting 
Director stated that, as a result of the medical opinion, 
and following review of the evidence in its entirety, it 
was his opinion that it was unlikely that the veteran's 
lung cancer resulted from exposure to ionizing radiation 
in service.  In addition, the Acting Director indicated 
that he did not include the veteran's claims of service 
connection for loss of pancreas; cardiovascular 
disability, including aorta resection and bad heart; 
stomach problems; and bile duct problems in his referral 
to the Under Secretary because those conditions are not 
listed in 38 C.F.R. § 3.311 as radiogenic diseases, and 
the veteran had not provided competent medical or 
scientific evidence to establish that they were radiogenic 
diseases.

Based on the above evidence, in a March 2001 rating 
decision, the RO denied service connection for lung 
cancer; loss of pancreas; aorta resection; bad heart; 
stomach problems; and bile duct problems, and the veteran 
perfected an appeal.  In doing so, the veteran reiterated 
his in-service history of exposure to ionizing radiation.

III.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  For certain 
chronic diseases, including malignant tumors and 
cardiovascular renal disease, which includes organic heart 
disease, a presumption of service connection arises if the 
disease is manifested to a degree of 10 percent within a 
prescribed period following discharge from service; the 
presumptive period for malignant tumors and cardiovascular 
renal disease is one year.  

In addition, certain specified disabilities becoming 
manifest in a "radiation-exposed veteran" shall be service 
connected.  38 U.S.C.A. § 1112(c)(1), (2); 38 C.F.R. 
§ 3.309(d)(1), (2).  The term "radiation-exposed veteran" 
means a veteran who participated in a "radiation-risk 
activity."  38 U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. 
§ 3.309(d)(3)(i).  The term "radiation-risk activity" 
means onsite participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation 
of Hiroshima or Nagasaki during the period beginning on 
August 6, 1945, and ending on July 1, 1946; or internment 
as a prisoner of war of Japan during World War II 
resulting in an opportunity for exposure to radiation 
comparable to those occupying Hiroshima or Nagasaki.  
38 U.S.C.A. § 1112(c)(3)(B); 38 C.F.R. § 3.309(d)(3)(ii).

Effective March 26, 2002, lung cancer was added to the 
list of diseases specific to radiation-exposed veterans 
for which a presumption of service connection is warranted 
pursuant to 38 U.S.C.A. § 1112(c) and 38 C.F.R. 
§ 3.309(d).  67 Fed. Reg. 3612 (Jan. 25, 2002).  Lung 
cancer, however, was not among the disabilities subject to 
presumptive service connection on a radiation basis under 
38 U.S.C.A. § 1112(c) (West 1991) and 38 C.F.R. 
§ 3.309(d), prior to that time, although it was (and is) a 
potentially "radiogenic" disease under 38 C.F.R. § 3.311.  
However, the demonstration of a potentially radiogenic 
disease and exposure to ionizing radiation during service 
do not necessarily establish entitlement to service 
connection.  The Board must consider all relevant factors, 
including the amount of radiation exposure, in determining 
whether the record supports the contended etiologic 
relationship.

In addition, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during 
the Vietnam era shall be presumed to have been exposed to 
Agent Orange during that service.  38 U.S.C.A. § 1116; 38 
C.F.R. § 3.307.  If a veteran was exposed to an herbicide 
agent during active military, naval, or air service, 
presumptive service connection for numerous diseases, 
including lung cancer, will be established even though 
there is no record of such disease during service.  Id.; 
38 C.F.R. § 3.309(e).

In determining whether service connection is warranted for 
a disability, VA is responsible for determining whether 
the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Lung cancer

(1)  Presumptive service connection

In this case, the undisputed evidence shows that the 
veteran participated in a radiation-risk activity, i.e., 
OPERATION CROSSROADS, and has been diagnosed as having 
lung cancer.  As such, in light of the recent regulatory 
amendment to 38 C.F.R. § 3.309(d) adding lung cancer to 
the list of diseases for which presumptive service 
connection is warranted for radiation-exposed veteran who 
participated in a radiation-risk activity, presumptive 
service connection is warranted, effective March 26, 2002.

(2)  Service connection on an other than presumptive basis 
due to in-service exposure to ionizing radiation

An award of service connection for lung cancer pursuant to 
the presumptive provisions of 38 C.F.R. §§ 3.307 and 
3.309, as amended, cannot be effective earlier than March 
26, 2002.  Thus, if service connection were warranted 
solely on the basis of the liberalizing regulatory 
changes, an effective date earlier than March 26, 2002, 
would not be warranted for the award because the law 
provides that it shall not be earlier than the effective 
date of the act or administrative issue.  38 U.S.C.A. 
§ 5110(g); 38 C.F.R. § 3.114.  

Although the evidence shows that the veteran participated 
in a "radiation-risk activity" as defined by the 
applicable regulation, prior to March 26, 2002, lung 
cancer was not one of the specified presumptive diseases.  
Thus, prior to March 26, 2002, the veteran's lung cancer 
could not be service connected on a presumptive basis 
under the provisions of 38 U.S.C.A. § 1112(c) and 38 
C.F.R. § 3.309(d).  

As discussed above, however, prior to March 26, 2002, lung 
cancer was deemed a potentially "radiogenic" disease 
pursuant to 38 C.F.R. § 3.311, and thus service connection 
was potentially available under this regulation.  
Following a review of the entire evidence of record, 
however, the Board concludes that, prior to March 26, 
2002, the preponderance of the evidence is against the 
veteran's claim.

In reaching this conclusion, the Board reiterates that the 
demonstration of a potentially radiogenic disease and 
exposure to ionizing radiation during service does not 
necessarily establish entitlement to service connection, 
and that all relevant factors, including the amount of 
radiation exposure, must be considered in determining 
whether the record supports the contended etiologic 
relationship.  

The claims folder contains no medical evidence to suggest 
that the veteran's lung cancer developed while the veteran 
was serving on active duty or until many years thereafter, 
and neither the veteran nor his representative has 
contended otherwise.  Instead, the evidence shows that the 
veteran's lung cancer was first demonstrated many years 
after the veteran's separation from service.  In this 
regard, the Board observes that, although the veteran has 
strongly and earnestly insisted that there is an 
etiological relationship between his in-service exposure 
to ionizing radiation and his subsequent lung cancer, he 
has provided no competent medical evidence to sustain his 
contention.  

Although as a lay person the veteran is competent to 
describe symptoms that he might have observed, see Charles 
v. Principi, 16 Vet. App. at 374, he is not competent to 
render medical diagnoses or to establish an etiological 
relationship between a disability such as lung cancer and 
his in-service exposure to ionizing radiation merely by 
his own assertions; such matters require medical 
expertise.  38 C.F.R. § 3.159(a)(1) (Competent medical 
evidence means evidence provided by a person who is 
qualified through education, training or experience to 
offer medical diagnoses, statements or opinions; see also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992). 

By contrast, the opinion of the Chief Public Health and 
Environmental Hazards Officer, which was based on 
quantitative analysis, is against the veteran's claim.  As 
it specifically considers the dose estimate for the 
veteran and the quantitative analyses in recent scientific 
studies, the Board has given great weight to this well-
reasoned medical opinion.  As such, the Board concludes 
that service connection for lung cancer, prior to March 
26, 2002, on the basis that it was due to in-service 
exposure to ionizing radiation, is not warranted.

Further, service connection for lung cancer is not 
available on any other basis.  In this regard, the Board 
notes the veteran retired in August 1963, and that 
although pursuant to 38 C.F.R. § 3.2(f) the Vietnam era is 
defined as the period beginning on February 28, 1961, and 
ending on May 7, 1975, for veterans who served in the 
Republic of Vietnam during that period, and his 
representative refers to him as a "Vietnam-era veteran," 
the evidence shows that the veteran did not serve in 
Vietnam.  As such, service connection for lung cancer, on 
a presumptive basis as secondary to exposure to Agent 
Orange, is not warranted.

In addition, although the veteran's private treatment 
records indicate that he has a 35-year smoking history, he 
has not asserted that that he began smoking during 
service.  In any event, the veteran filed this claim in 
April 1999, and legislation effective June 9, 1998, 
provides that service connection for a disability first 
manifesting after service on the basis that it resulted 
from disease attributable to the use of tobacco products 
by a veteran during his or her service is prohibited.  See 
38 U.S.C.A. § 1103 (West Supp. 2002); 38 C.F.R. § 3.300 
(2002).

B.  Service connection for loss of pancreas; 
cardiovascular disability, including aorta resection and 
bad heart; stomach problems; and bile duct problems 

With respect to the veteran's claims regarding loss of 
pancreas; cardiovascular disability, including aorta 
resection and bad heart; stomach problems; and bile duct 
problems, the Board notes that none of these conditions is 
among the disabilities subject to presumptive service 
connection on a radiation basis under the provisions of 
38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Moreover, 
none of these conditions is a listed radiogenic disease 
under 38 C.F.R. § 3.311(b)(2).  The term "radiogenic 
disease" is defined as "a disease that may be induced by 
ionizing radiation."  Id.  

If a claim is based on a disease other than one of the 
listed diseases, VA shall nevertheless consider the claim 
under the provisions of 38 C.F.R. § 3.311 provided that 
the claimant has cited or submitted competent scientific 
or medical evidence that the claimed condition is a 
radiogenic disease.  38 C.F.R. § 3.311(b)(4).  Here, 
however, as the Acting Director of VA Compensation and 
Pension Service noted in his March 2001 letter, the 
veteran has not cited or submitted competent scientific or 
medical evidence showing that his claimed loss of 
pancreas; cardiovascular disability, including aorta 
resection and bad heart; stomach problems; and bile duct 
problems is a radiogenic disease.  In this regard, the 
Board notes that, as a lay person, the veteran is not 
competent to establish a medical diagnosis or show a 
medical etiology, or show that a particular disease is 
radiogenic, merely by his own assertions; such matters 
require medical expertise.  38 C.F.R. § 3.159(a)(1) 
(Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions; see also Grottveit v. Brown, 5 Vet. App. at 93; 
Espiritu v. Derwinski, 2 Vet. App. at 494-95.  

There is no medical evidence suggesting that the veteran 
developed any of the disabilities for which he seeks 
service connection while he was serving on active duty or 
until many years thereafter, and indeed, neither the 
veteran nor his representative has contended otherwise.  
Because the veteran is not professionally qualified to 
offer a diagnosis or suggest a possible medical etiology, 
there is no basis upon which to establish service 
connection for loss of pancreas; cardiovascular 
disability, including aorta resection and bad heart; 
stomach problems; or bile duct problems.


ORDER

Service connection for lung cancer is granted to the 
extent indicated above.

Service connection for loss of pancreas is denied.

Service connection for cardiovascular disability, asserted 
as aortic resection and bad heart, is denied.

Service connection for stomach problems is denied.

Service connection for bile duct problems is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

